DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 10-16, 19 and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a display device comprising, along with other recited claim limitations, 
wherein the first gate electrode includes a first layer containing aluminum (Al) or an aluminum alloy, a second layer disposed on the first layer and containing titanium nitride (TiNx), and a third layer disposed on the second layer and containing titanium (Ti); a capacitor including a first capacitor electrode and a second capacitor electrode disposed on the first capacitor electrode while overlapping the first capacitor electrode, wherein each of the first and second capacitor electrodes includes a first layer containing aluminum (Al) or an aluminum alloy, a second layer disposed on the first layer and containing titanium nitride (TiNx), and a third layer disposed on the second layer and containing titanium (Ti); and an organic light emitting diode disposed in a display area of the substrate to generate light corresponding to a data signal applied to the second signal line, wherein the third layer of the first capacitor electrode has a thickness equal to a thickness of the third layer of the first gate electrode, and the third layer of the second capacitor electrode has a thickness thicker than a thickness of the third layer of the first gate electrode as amended on 6/24/2021 and as argued on pages 
Regarding Claim 14, prior art failed to disclose or fairly suggest a method of manufacturing a display device comprising, along with other recited claim limitations, forming a capacitor including a first capacitor electrode and a second capacitor electrode disposed on the first capacitor electrode while overlapping the first capacitor electrode; and forming an organic light emitting diode in a display area of the substrate: wherein the gate electrode includes a first layer containing aluminum (Al) or an aluminum alloy, a second layer disposed on the first layer and containing titanium nitride (TiNx), and a third layer disposed on the second layer and containing titanium (Ti), wherein each of the first and second capacitor electrodes includes a first layer containing aluminum (Al) or an aluminum alloy, a second layer disposed on the first layer and containing titanium nitride (TiNx), and a third layer disposed on the second layer and containing titanium (Ti), and wherein the third layer of the first capacitor electrode has a thickness equal to a thickness of the third layer of the gate electrode, and the third layer of the second capacitor electrode has a thickness thicker than a thickness of the third layer of the gate electrode as amended on 6/24/2021 and as argued on pages 8 and 9 of the remarks filed on 6/24/2021. Claims 15, 16, 19 and 20 depend from claim 14 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        7/16/2021